Mr. Justice Horton delivered the opinion of the court. A' motion is entered by appellee to dismiss this cause for the reason that a freehold is involved, and therefore an appeal lies only in the Supreme Court. That motion is overruled. While the property of appellee, "which appellant is about to enter upon and injure, is “ fixed and immovable in its character, like realty,” yet, it is not a freehold in the sense in which that term is used in the statute relating to appeals. This cause was before this court at the last term. We then expressed our views upon the case as it was then presented (79 Ill. App. 569). The cause was then exhaustively argued, and now no arguments are filed by either party, but simply short briefs, presumably to comply with the rules of the court. Counsel for appellant say in their brief, “ The question is in no way different now from what it was then.” Counsel for appellee say, “ This cause is again before this court upon the same question ” as before. Therefore our opinion upon the hearing in the case when it was argued before us, is adopted as our opinion in this presentation of the case. The decree of the Superior Court is affirmed.